Cite as 2015 Ark. App. 527

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-283


MERCY HOSPITAL FORT SMITH                        Opinion Delivered   September 30, 2015
AND SISTERS OF MERCY HEALTH
SYSTEMS                                          APPEAL FROM THE ARKANSAS
                   APPELLANTS                    WORKERS’ COMPENSATION
                                                 COMMISSION
V.                                               [NO. G308279]


KEAHA HENDLEY
                                 APPELLEE        AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Mercy Hospital Fort Smith and Sisters of Mercy Health Systems (“Mercy”) appeal

from a decision of the Arkansas Workers’ Compensation Commission (“Commission”)

finding that appellee Keaha Hendley was entitled to additional medical treatment in the form

of physical therapy and to temporary total disability benefits.1 On appeal, Mercy argues that

the Commission’s findings are not supported by substantial evidence. After reviewing the

evidence presented, we disagree and affirm by issuing this memorandum opinion.

       We may issue memorandum opinions in any or all of the following cases:


       1
        The Commission affirmed and adopted the opinion of the administrative law judge
(ALJ). Typically, on appeal to our court, we review only the decision of the Commission,
not that of the ALJ. Queen v. Nortel Networks, Inc., 2012 Ark. App. 188, at 3. When,
however, the Commission affirms and adopts the ALJ’s opinion, thereby making the findings
and conclusions of the ALJ the Commission’s findings and conclusions, our court considers
both the ALJ’s opinion and the Commission’s opinion. Id.
                                Cite as 2015 Ark. App. 527

      (a) Where the only substantial question involved is the sufficiency of the evidence;

      (b) Where the opinion, or findings of fact and conclusions of law, of the trial court or
      agency adequately explain the decision and we affirm;

      (c) Where the trial court or agency does not abuse its discretion and that is the only
      substantial issue involved; and

      (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
      court or the Arkansas Supreme Court and we do not find that our holding should be
      changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      This case falls within categories (a) and (b). The only substantial question on appeal is

whether the Commission’s opinion was supported by sufficient evidence. A review of the

record reflects that it was. Further, the opinion of the ALJ, adopted by the Commission,

adequately explained the decision reached. Accordingly, we affirm by memorandum opinion.

      GLADWIN, C.J., and HOOFMAN, J., agree.

       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy and Mark D. Wankum, for
appellants.

      Jason M. Hatfield, P.A., by: Jason M. Hatfield, for appellee.




                                              2